Case 2:16-cv-02427-CCC-JAD Document 181 Filed 12/08/20 Page 1 of 1 PageID: 9382



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 DANIEL FERRERAS, EDWIN
 GONZALEZ, DOUG BILLITZ, SCOTT
 ELLENTUCK, DENIS LIPPENS, RUEBEN
 RAMIREZ, MASOUD ZABIHIALAM,
 CHRISTOPHER FAUST and RAMON
 COCA on behalf of themselves and all others Case No. 2:16-cv-02427-CCC-JAD
 similarly situated,

                        Plaintiffs,                       ORDER
                v.

 AMERICAN AIRLINES, INC.,

                        Defendant.


         In accordance with Local Rule 79.4, the Court enters the following Order

 implementing the Third Circuit’s Judgment dated December 24, 2019 (ECF No.

 167).

                         8 day of _____________,
         IT IS on this _____        December     2020,

         ORDERED that this Court’s class certification order dated March 6, 2019

 (ECF 121) is hereby REVERSED.



                                             ______________________________
                                                  HON. Claire C. Cecchi
                                             United States District Court Judge
                                                   District of New Jersey
